                           United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

UNITED STATES OF AMERICA                             $
                                                     $
                                                     $    Criminal Action No. 4:16-CR-001 76
                                                     $    Judge Mazzant
JAMES MORRIS BALAGIA (3)                             $
                                                     $


                                     SPEC IAL    \'ERDICT FORM

       we the.jury, find   as   follows regarding the forfeitabitity ofeach piece ofreal property listed

in the Fourth Superseding Indictment:

   Property Address: 15612 Littig Road, Manor, Texas 78653
   Legal Description: Abstract 154, Survey 52, Caldwell A.C. Acres 1'59
   County: Travis
   Parcel Number: 442432

                Was the property described above: (l) any property, real or personal, or any
                property t;ac;able to such property, involved in a violation of the offense charged
                i, Count One of the Superseding Indictment; or (2) any property, real or personal,
                which constitutes or is derived from proceeds traceable to the violation, or a
                conspiracy to commit such violation, ofthe offense charged in Counts Two, Four,
                or Five ofthe Fourth Superseding lndictment?

                YES                               NO /
           b.   If the answer is YES, please indicate which count you relied upon in reaching this
                determination:
                Count I :  _
                Count 2:   _
                Count 4:   _
                Count 5:   _
2.   Property Address: 310 Murray Avenue, Manor, Texas 78653
     Legal Description: Lot 6 and 7, Block 2 A.E. Lane Addition to the City of Manor,
     Travis County, Texas

            a.   Was the property described above: (1) any property, real or personal, or any
                 property traceable to such property, involved in a violation ofthe offense charged
                 in Count One ofthe Superseding Indictment; or (2) any property, real or personal,
                 which constitutes or is derived from proceeds traceable to the violation, or a
                 conspiracy to commit such violation, ofthe offense charged in Counts Two, Four,
                 or Five ofthe Fourth Superseding Indictment?

                 YES /                        NO

                 Ifthe answer is YES, please indicate which count you relied upon in reaching this
                 determination:
                 Corntl: y'.
                 Cornt2,--7,
                 Cornt4,t
                 Count5:--7-
3.   $18,486.09 in funds from bank account number xxxxx7l67, inthe name      oflaw
     Office of Jamie Balagia, P.C. at Wells Fargo Bank, Frisco, Texas.

           a.   Was the property described above: (l) any property, real or personal, or any
                property traceable to such property, involved in a violation ofthe offense charged
                in Count One ofthe Superseding Indictment; or (2) any property, real or personal,
                which constitutes or is derived from proceeds traceable to the violation, or a
                conspiracy to commit such violation, ofthe offense charged in Counts Two, Four,
                or Five ofthe Fourth Superseding lndictment?

                YES '/                       No

                Ifthe answer is YES, please indicate which count you relied upon in reaching this
                determination:
                Countl: /
                Count 2:
                Court4:-7-
                Count 5:
4.   $999.93     in funds from bank account number xxxxx6904, in the name of
     Warhorse Marketing Corp. at Wells Fargo Bank, Frisco, Texas

            a.    Was the property described above: (1) any property, real or personal, or any
                  property traceable to such property, involved in a violation ofthe offense charged
                  in Count One ofthe Superseding Indictment; or (2) any property, real or personal,
                  which constitutes or is derived from proceeds traceable to the violation, or a
                  conspiracy to commit such violation, ofthe offense charged in Counts Two, Four,
                  or Five ofthe Fourth Superseding Indictment?

                  YES                          NO ,/
            a. If the answer is YES, please indicate   which count you relied upon in reaching this
                  determination:
                  Count I :_
                  Count 2: _
                  Count 4: _
                  Count 5: _
5.   $2,700.00 in funds from bank account number xxxxx3409, in the name of James
     M. Balagia at Wells Fargo Bank, Frisco, Texas

                 Was the property described above: (1) any property, real or personal, or any
                 property traceable to such property, involved in a violation ofthe offense charged
                 in Count One of the Superseding Indictment; or (2) any property, real or personal,
                 which constitutes or is derived from proceeds traceable to the violation, or a
                 conspiracy to commit such violation, ofthe offense charged in Counts Two, Four,
                 or Five ofthe Fourth Superseding Indictment?

                 YES                             NO I
            a.   If the answer is YES,   please indicate which count you relied upon in reaching this
                 determination:
                 Count I :
                 Count 2: _
                 Count 4: _
                 Count 5: _
6.   $14,885.57 in funds from bank account numberxxxxxl145 and $297'47 in funds
     from bank account number xxxxx6255, in the name of Law Office of Jamie
     Balagia, P.C at Independent Bank, McKinney, Texas

           a.    Was the property described above: (l) any property, real or personal, or any
                 property traceable to such property, involved in a violation ofthe offense charged
                 in Count One ofthe Superseding Indictment; or (2) any property, real or personal,
                 which constitutes or is derived from proceeds traceable to the violation, or a
                 conspiracy to commit such violation, ofthe offense charged in Counts Two, Four,
                 or Five ofthe Fourth Superseding Indictment?

                 yES /                        No

            a.   If the answer is YES, please indicate which count you relied upon in reaching this
                 daerminatiop:
                 Count l: {
                 Count 2:
                 Cornt4:7
                      -
                 Count 5:
                            -
7.   51,602.87 in funds from bank account number xxxxx9093, in the name                 of   Jamie
     Balagia Law Office, P.C. at Independent Bank, McKinney, Texas.


           b.   Was the property described above: (l) any property, real or personal, or any
                property traceable to such property, involved in a violation ofthe offense charged
                in Count One ofthe Superseding lndictment; or (2) any property, real or personal,
                which constitutes or is derived from proceeds traceable to the violation, or a
                conspiracy to commit such violation, ofthe offense charged in Counts Two, Four,
                or Five ofthe Fourth Superseding Indictment?

                YES r'                       NO

           b.   Ifthe answer is YES, please indicate which count you relied upon in reaching this
                determination:
                   l:
                Count      y'
                Count 2:
                Cout4:T
                Count 5:




                                                          plztln
 Foreperson                                            Date
